Citation Nr: 1606567	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-42 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy (claimed as a disability manifested by numbness), to include as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 30 percent for right knee disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to March 1987.

This appeal to the  Board of Veterans' Appeals (Board) arose from a July 2009 rating decision.   

In a January 2014 decision/remand, the Board gave a detailed recitation of the procedural history of the case; that procedural history is reincorporated herein by reference.  In the January 2014 decision, the Board denied claims for service connection for a cervical spine (neck), bilateral wrist, and bilateral hand disorders; although the Board restored the Veteran's 30 percent rating for his right knee disability, the Board denied a temporary total rating under 38 C.F.R. § 4.30 for convalescence following cervical spine surgery, as well as denied ratings in excess of 30 percent and 20 percent for his right knee and lumbar spine disabilities, respectively.  At that time, the  Board also remanded service connection claims for right foot and bilateral lower extremity peripheral neuropathy disabilities   

The Veteran timely appealed the January 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a joint motion filed by representatives for the Veteran and the VA Secretary, the parties requested that the Court vacate the January 2014 Board decision with respect to the right knee claim, but did not wish to disturb the restoration of his 30 percent rating.  The parties further indicated that the Veteran had specifically abandoned claims involving the cervical spine, lumbar spine, bilateral hand, and bilateral wrist claims addressed in the January 2014 Board decision.  In June 2015, the Court granted the Joint Motion, vacating the Board's decision with respect to the increased rating right knee claim, and remanding that matter to the Board for further proceedings consistent with the Joint Motion.

The Board also notes that following the January 2014 remand of the right foot and bilateral lower extremity peripheral neuropathy claims, further action was accomplished, and those claims were readjudicated in an April 2014 supplemental statement of the case.  Hence, these matters are now also before the Board. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA.

For reasons expressed below, the remaining claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.  Specifically, there appears to be pertinent records outstanding that may have a bearing on these matters.

The report of an April 2015 examination of the right knee  reveals that the examiner reviewed VA medical records in CPRS which have not been included in the claims file.  A review of the claims file demonstrates that the most recent VA treatment records associated with the claims file are from April 2014.  

As it appears that there are outstanding VA treatment records, the Board finds that all of the claims noted above must be remanded.    See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Also, in an affidavit associated with the informal hearing presentation submitted on  Veteran's behalf in November 2015, the Veteran reported that, in a 2013 decision, the Social Security Administration (SSA) found him to be unemployable; the Board acknowledges that it appears his SSA records were obtained, although the SSA decision as to his employability was not obtained and associated with the claims file.  On remand, the Board requests that attempts be made to obtain any outstanding SSA records, including the favorable 2013 decision.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Finally, while these matters are on remand, to ensure that all due process requirements are met, and  the record is complete, the AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3)(clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted (to include arranging to obtain further medical examination(s) and/or opinions) prior to adjudicating the remaining claims on appeal.  

The AOJ's adjudication of the claims should include consideration of all evidence added to the record since the last adjudication-to include the September 2015 VA right knee examination report.  Additionally, in adjudicating the claim for an increased rating for the right knee, the AOJ should consider and discuss the propriety of assigning a 30 percent disability rating under Diagnostic Codes 5003-5262 in lieu of Diagnostic Code 5257 (as raised by the parties in the Joint Motion).  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain and associate with the electronic claims file (in VBMS and Virtual VA) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since April 2014.

2.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim, to particularly include a copy of the favorable 2013 decision.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.   After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging any further examination(s) or obtaining any further medical opinion(s), if appropriate), readjudicate the remaining claims on appeal.

Adjudication of the claims should include consideration of all evidence added to the VBMS and/or Virtual VA file(s) record since the last adjudication-to include the September 2015 VA right knee examination report.  Additionally, in adjudicating the claim for an increased rating for the right knee, consider and discuss the propriety of assigning a 30 percent disability rating under Diagnostic Codes 5003-5262 in lieu of Diagnostic Code 5257 (as raised by the parties in the Joint Motion).  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

